Citation Nr: 1110934	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  03-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on August 4, 2008, is warranted. 

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:  Christopher A. Taravella, Attorney


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from June 1945 to February 1949.  The Veteran died in December 2001, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and March 2003 rating actions by the above Department of Veterans Affairs (VA) Regional Office (RO).  Statements of the Case addressing the issues on appeal were issued in September 2003 (as to the cause of death claim) and November 2004 (as to accrued benefits).

The Board in March 2006 denied the appealed claims.  The appellant appealed the case to the U.S. Court of Appeals for Veterans Claims (Court), and by an April 2008 Joint Motion for Remand approved by an April 2008 Order of the Court, the case was returned to the Board for appropriate action pursuant to that Joint Motion.  

The record reflects that the appellant had requested a Board hearing, but she withdrew the hearing request in January 2005.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for the cause of the Veteran's death, and of entitlement to TDIU for purposes of accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  On August 4, 2008, the Board issued a decision denying the issue of a total disability rating for compensation based on individual unemployability (TDIU), for the purpose of accrued benefits; and remanding the issue of service connection for the cause of the veteran's death, for further evidentiary development and readjudication.  

2.  The reasons and bases for the Board's decision were insufficiently clear as to whether the Veteran's service connected disability, pulmonary tuberculosis, was of such severity prior to his death as to preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on August 4, 2008, have been met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 20.904 (2009).


VACATUR

On August 4, 2008, the Board issued a decision denying TDIU for purposes of accrued benefits.  That decision also remanded the issue of service connection for cause of death, for further evidentiary development and readjudication.  

This vacatur is in part responsive to a motion filed by the appellant's attorney in December 2008. 

The Board has reviewed the Board's August 4, 2008 decision, and finds that there are valid grounds for vacating that decision, and issuing the present decision, to afford clearer reasons and bases for its decision, as necessitated by due process requirements.  An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  In order to ensure due process, the Board has decided to vacate its August 4, 2008, decision.  

In our decision of the August 4, 2008, at page 17, the following statement appears:

After reviewing the evidence of record which was on file at the time of the Veteran's death, the Board is in agreement with the November 2004 conclusion of the Compensation & Pension Service, and finds that the evidence is contrary to a finding the Veteran's lone service connected disability, noncompensable PTB, was of such severity prior to his death as to preclude substantially gainful employment.

That reference was confusing, because the Board should have made it clear that it was referring to the conclusions made in the RO's November 2004 Statement of the Case in its denial of TDIU for accrued benefits purposes.  There was actually no such conclusion by the Compensation & Pension Service, per se.

In the motion filed in December 2008, the appellant's attorney called attention to the following language in the Board's August 2008 decision, beginning on page 18 and continuing onto page 19: 

Rather, after Dr. F's statement in 1991 and up to the Veteran's death, there was no documented medical statement expressing an impact of PTB on the Veteran's employability.

The attorney relies on this statement to support his argument that Board had insufficient basis for its conclusion that service-connected PTB (pulmonary tuberculosis) did not cause the Veteran to be unemployable prior to the his death.  The Board should perhaps have better explained its finding that, notwithstanding the absence of such an opinion after Dr. F's statement in 1991, the evidence of record preponderated in favor of the conclusion that unemployability had not resulted from the Veteran's PTB during his lifetime.  Notice to the Veteran also should have better clarified that new evidence after death, including an additional medical opinion, cannot be used to support a claim for accrued benefits purposes.  That is so because, with certain exceptions (though not allowing for new medical opinion evidence), the evidence to be considered in an accrued benefits claim must be limited to that evidence of record at the time of the Veteran's death.  38 U.S.C.A. §5121; 38 C.F.R. §3.1000.  This is discussed further in the Board's remand, below.  

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


ORDER

The Board's August 4, 2008, decision is hereby vacated.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if any) of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO did not issue a VCAA development letter prior to its decision denying the appellant's claim for TDIU for accrued benefits purposes.  Rather, the RO provided the appellant with initial VCAA notice in the letter notifying her of the July 2002 determination denying the claim.  In addition, that VCAA notice did not address the evidence required to sustain the claim for TDIU for accrued benefits purposes.  The July 2002 RO determination itself did advise of the schedular criteria for a TDIU claim, advised that the schedular criteria for TDIU were not met based upon the sole service-connected disability, PTB, which was rated as zero percent disabling, and advised that exceptional circumstances were not shown to warrant referral of the claim to the Director of Compensation and Pension (C&P) Service for consideration on an extraschedular basis.

By an SOC in November 2004, the appellant was informed of the criteria for entitlement to TDIU for accrued benefits purposes, and was informed of the evidence obtained in furtherance of that claim.  A recitation of the governing law for VCAA assistance was also then provided.  The appellant was then also afforded a recitation of the governing law for accrued benefits claims, including that only evidence of record at the time of death could be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  However, in this case, in light of communication difficulties inherent where a language barrier may potentially stand between the claimant and adequate notice of her rights and duties as a claimant, the Board believes that an additional VCAA letter should be issued expressly addressing these issues of notice and development pertaining to her claim for TDIU for accrued benefits purposes.  The basic question to be answered in such issues of notice adequacy is whether "the record [has] demonstrate[d] that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  In this instance, a more thorough  process of notice is requested to assure that essential fairness.

Regarding the appellant's cause-of-death claim, VA death benefits are payable to the surviving spouse of a Veteran if a Veteran dies from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or must be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The evidentiary record presents somewhat of a conundrum with regard to the claim for service connection for the cause of the Veteran's death.  He was service connected for PTB, to which a VA examiner in May 2001 attributed bronchiectasis.  Bronchiectasis is a pathology of chronic dilation of the bronchi marked by coughing with expectoration of excessive mucous, and may result in infection or lymphoid obstruction of the bronchi (see Dorland's Illustrated Medical Dictionary, 28th ed., 1994, at 230).  Indeed, the evidentiary record reflects that the Veteran suffered from recurrent bouts of pneumonia prior to his death, including pneumonia necessitating hospitalization in December 2001 just days prior to his death.  The question necessarily arises whether the Veteran's service-connected PTB resulted in bronchiectasis causative of pneumonia which caused or substantially contributed to the Veteran's death, such that the service-connected PTB substantially contributed to the cause of the Veteran's death, or otherwise hastened death.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant and her attorney a VCAA notice letter addressing her claims for TDIU for accrued benefits purposes, and service connection for the cause of the Veteran's death.  As discussed in the body of this remand, the notice should appropriately inform of the evidentiary limitations for accrued benefits claims, including that new evidence cannot serve to support such a claim, subject to limited exception.  The appellant should be afforded the appropriate opportunity to reply, and any submission or statement received responsive to the VCAA letter should be associated with the claims file.  

2.  Thereafter (unless the following action has already been taken pursuant to the now-vacated Board remand issued on August 4, 2008), refer the case for a medical opinion by a specialist in diseases of the lungs.  The reviewer must review the claims file and address the questions posed based on that review.  The reviewer should note in particular the Veteran's medical treatment and evaluation records in the years immediately prior to his death, including the May 2001 VA examination report addressing the Veteran's pulmonary tuberculosis, and the VA examiner's report in August 2003, which was based on that examiner's review of the claims file following the Veteran's death.  The reviewer should also note that during his lifetime the Veteran was service connected for a single disability, pulmonary tuberculosis, and thus in addressing the questions related to the cause of the Veteran's death the reviewer should consider pulmonary tuberculosis and its residuals or secondary effects, to include periods of activity and/or inactivity, as they may have affected the Veteran.  Following careful review of all pertinent evidence, the reviewer should answer the following: 

a.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran had bronchiectasis which caused or substantially contributed to the onset of death or otherwise hastened death, including based upon any pneumonia caused or substantially contributed to by that bronchiectasis?  

b.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bronchiectasis, if present, was caused or permanently increased in severity by the Veteran's service-connected pulmonary tuberculosis?

c.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected pulmonary tuberculosis caused or substantially contributed to the onset of death, or otherwise hastened death, including based upon secondary effects or residuals of that pulmonary tuberculosis (including based upon any secondary bronchiectasis or pneumonia or other diseases of the lungs or other organs)?  

d.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Any conclusion drawn or opinion provided should include discussion of specific evidence of record, and a complete explanation for the opinion given.  The report should reflect review of the claims folder, and the discussion of pertinent evidence.

f.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  Thereafter, the RO should readjudicate the remanded claims de novo.  If any benefit sought is not granted to the appellant's satisfaction, the appellant should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

